Citation Nr: 1131512	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to an effective date earlier than June 24, 2009 for the grant of service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The July 2007 rating decision denied service connection for depression and the December 2009 rating decision granted service connection for the Veteran's diabetes mellitus, type II, and evaluated it as 20 percent disabling, effective June 24, 2009.  [In an August 2010 statement, the Veteran's representative submitted what can be construed as a notice of disagreement with the effective date that was set for the award of service connection for diabetes mellitus, type II.]

In her original April 2007 claim, the Veteran sought entitlement to service connection for depression as secondary to her service-connected diabetes mellitus.  However, the Board notes that the medical evidence in this case shows diagnoses of mood disorder - not otherwise specified (NOS), major depressive disorder, dysthymia and anxiety.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that she had written on her application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms she can observe, she generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page of this decision.  

A personal hearing was held in June 2009 at the Lincoln RO before the Decision Review Officer (DRO). The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.

In March 2011, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO in Lincoln, Nebraska.  A transcript of the hearing has been associated with the claims folder.


REMAND

Psychiatric Disorder 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.

The Veteran contends that her psychiatric disorder arose in service or is secondary to her service-connected diabetes mellitus.  In this regard the Veteran's service treatment records include a December 1983 chronological record of medical care which shows she was seen for complaints of fatigue and depression.  After interviewing and evaluating the Veteran, the treatment provider diagnosed her with fatigue and depression and recommended that she return for a follow-up visit in three weeks.  

Post-service inpatient treatment records reflect that the Veteran was seen at Davis-Monthan Air Force Base mental health clinic on a regular basis as early as April 1992 reporting to feel "depressed and moody."  The treatment provider described the Veteran's mood as sad, guilty and anxious and diagnosed her with early onset dysthymia.  The remainder of these inpatient treatment records reflects a continued diagnosis of dysthymia.  

Other more recent treatment records in the file indicate that the Veteran has been diagnosed with a number of psychiatric disorders.  Treatment records from the Veteran's private physicians, Drs. F.E., K.B., and E.I., dated from December 1997 to November 2000 reflect a continued diagnosis of depression.  Records from D.I., a physician assistant (which were later signed off by the Veteran's physician, Dr. W.D), dated from September 2001 to December 2006, reflect diagnoses of anxiety and recurrent major depressive affective disorder.  A July 2003 treatment report issued by the Veteran's physician Dr. G.H. shows that she had a diagnosis of depression.  VA treatment records dated from January 2008 to May 2010 reflect multiple diagnoses, to include mood disorder - NOS, major depressive disorder and dysthymia.  

The Veteran has also been afforded VA psychiatric examinations in June 2007, March 2009, and March 2010, all of which reflect diagnoses of dysthymic disorder and major depressive disorder.  In each report, the same VA examiner concluded that the Veteran's psychiatric disorder did not arise or originate during her military service.  In the March 2010 examination report, the VA examiner opined that the Veteran's psychiatric disorders were neither caused nor aggravated by her service-connected diabetes mellitus.  

During her March 2011 Travel Board hearing, the Veteran testified that between November 2010 to December 2010 she received outpatient treatment at a private mental health facility for a duration of five weeks.  However, the specified treatment records have not been associated with the claims file, nor has any attempt been made to obtain the specified treatment records.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  As such, the claim must be remanded to attempt to obtain the specified treatment records.

In addition, as this matter is being returned for further development, an effort should be made to obtain any medical records pertaining to ongoing treatment the Veteran has received for her psychiatric condition that are not already on file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Earlier Effective Date

By way of background, the Veteran was awarded service connection for diabetes mellitus, type II, in a December 2009 rating decision.  The effective date of the award was set to June 24, 2009.  Although the benefit sought by the Veteran was granted, the RO issued supplemental statements of the case (SSOCs) in December 2009 and January 2010 that addressed whether an earlier effective date for the award of service connection was warranted.  The Veteran had not disagreed with the effective date that was set.  Notably, a SSOC will not be used to announce decisions by the AOJ on issues not previously discussed in a statement of the case (SOC).  See 38 C.F.R. § 19.31 (2010).  A SOC had not been issued regarding the issue of entitlement to an earlier effective date prior to either of the SSOCs on the matter.

As discussed in the Introduction, in an August 2010 statement, the Veteran's representative set forth a contention that the Veteran should be entitled to an earlier effective date (prior to June 24, 2009) for the grant of service connection for diabetes mellitus, type II, based on the facts of her claim.  This statement was made within one year of the notice of the December 2009 rating decision.  A notice of disagreement as to this issue can therefore be construed from the August 2010 statement.  See 38 C.F.R. § 20.201.  Under these circumstances, a SOC concerning the issue of entitlement to an effective date earlier than June 24, 2009 for the grant of service connection for diabetes mellitus, type II, must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC for the issue of entitlement to an earlier effective date prior to June 24, 2009 for the grant of service connection for diabetes mellitus, type II.  Only if the Veteran perfects an appeal should the claim be certified to the Board and any necessary development should be conducted.  

2.  Ask the Veteran to provide the full address for the Bryan LGH Outpatient Mental Health facility, as well as the specific dates in which she received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request her private medical records from this treatment center.  

After securing the appropriate release form from the Veteran, attempt to obtain any clinical or medical records regarding psychiatric treatment the Veteran received at this institution since November 2010.  If any records are not obtained, inform the Veteran and provide her an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

3.  Request records of relevant psychiatric treatment that the Veteran may have received at the VA medical facility in Lincoln, Nebraska since May 2010.  Copies of such records which are available should be associated with the claims folder.  

4.  When the development requested has been completed and any other necessary development has been undertaken, readjudicate the Veteran's claim for service connection for a psychiatric condition, to include as secondary to her service-connected diabetes mellitus, type II.  If the benefit sought is not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

